 

UNITED STATES BANKRUPTCY COURT
District of Puerto Rico, San Juan Division

In Re Case No; 19-05364
ORTIZ ALAMO, SHARON
Chapter 13
XXX-XX-2803 [ ] Check if this is a pre-confirmation amended
plan.
XXX-XX-
[ ] Check if this is a post confirmation amended
plan
Puerto Rico Local Form G Proposed by:
[ ] Debtor(s)
[ ] Trustee
Chapter 13 Plan dated 09/19/2019 [ ] Unsecured creditor(s)

[ ] If this is an amended plan, list below the
sections of the plan that have been changed.

 

PART 1 Notices

To Debtors:

To Creditors:

This form sets out options that may be appropriate in some cases, but the presence of an option on the
form does not indicate that the option is appropriate in your circumstances or that it is permissible in your
judicial district. Plans that do not comply with local rules and judicial rulings may not be confirmable.

In the following notice to creditors, you must check each box that applies.
Your rights may be affected by this plan. Your claim may be reduced, modified, or eliminated.

You should read this plan carefully and discuss it with your attorney if you have one in this bankruptcy case. If you
do not have an attorney, you may wish to consult one. The headings contained in this plan are inserted for
reference purposes only and shall not affect the meaning or interpretation of this plan.

If you oppose the plan’s treatment of your claim or any provision of this plan, you or your attorney must file
an objection to confirmation at least 7 days before the date set for the hearing on confirmation, unless
otherwise ordered by the Bankruptcy Court. The Bankruptcy Court may confirm this plan without further notice if
no objection to confirmation is filed. See Bankruptcy Rule 3015. In addition, you must file a timely proof of claim in
order to be paid under this plan, unless ordered otherwise.

Ifa claim is withdrawn by a creditor or amended to an amount less than the amount already disbursed under the
plan on account of such claim: (1) The trustee is authorized to discontinue any further disbursements to related
claim: (2) The sum allocated towards the payment of such creditor's claim shall be disbursed by the trustee to
Debtor's remaining creditors. (3) If such creditor has received monies from the trustee (Disbursed Payments), the
creditor shall return funds received in excess of the related claim to the trustee for distribution to Debtor's remaining
creditors. (4) If Debtor has proposed a plan that repays his or her creditors in full, funds received in excess of the
related claim shall be returned to the Debtor.

The following matters may be of particular importance. Debtor(s) must check one box on each line to state whether
or not the plan includes each of the following items. If an item Is checked as “Not included" or if both boxes are
checked, the provision will be ineffective if set out later in the plan.

 

 

4.1 |A limit on the amount of a secured claim, set out in Section 3.2, which may [ ]Included | [X] Not included
result in a partial payment or no payment at all to the secured creditor

 

4.2 | Avoidance of a judicial lien or nonpossessory, nonpurchase-money security [ ]Included | [X] Not included
interest, set out in Section 3.4

 

 

4.3 | Nonstandard provisions, set out in Part 8

 

 

 

[X] Included _| [X] Not included

 

PART 2: Plan Payments and Length of Plan

2,1 Debtor(s) will make payments to the trustee as follows:

Puerto Rico Local Form G (LBF-G) Chapter 13 Plan Page 1
 

 

PMT Amount __| Period(s) Period(s) Totals Comments

 

350.00 60 21,000.00

 

 

 

 

 

Subtotals 60 21,000.00

 

Insert additional lines if needed

22

2.3

2.4

If fewer than 60 months of payments are specified, additional monthly payments will be made to the extent necessary to make
the payments to creditors specified in this plan.

Regular payments to the trustee will be made from future income in the following manner:

Check all that apply.

[ ] Debtor(s) will make payments pursuant to a payroll deduction order.

[X] Debtor(s) will make payments directly to the trustee.

[ ] Other (specify method of payment):

Income tax refunds:

Debtor(s) will supply the trustee with a copy of each income tax return filed during the plan term within 14 days of filing the return

and will comply with 11 U.S.C. § 1325(b)(2). If the Debtor(s) need(s) to use all or a portion of such “Tax Refunds,” Debtor(s) shall
seek court authorization prior to any use thereof.

Additional payments:

Check one.
[X] None. /f “None” is checked, the rest of § 2.4 need not be completed or reproduced.

PART 3: Treatment of Secured Claims

3.1

8)
3.2

3.3

Maintenance of payments and cure of default, if any.

Check one.
None, /f “None” is checked, the rest of § 3.1 need not be completed or reproduced.

Request for valuation of security, payment of fully secured claims, and modification of undersecured claims.
Check one.
[X] None. /f “None” is checked, the rest of § 3.2 need not be completed or reproduced.

The remainder of this paragraph will be effective only if the applicable box in Part 1 of this plan is checked.

Secured claims excluded from 11 U.S.C. § 506.

Check one.
[X] None. /f “None” is checked, the rest of § 3.3 need not be completed or reproduced.

3.4 Lien Avoidance.

Check one.

[X] None. /f “None” is checked, the rest of § 3.4 need not be completed or reproduced.
3.5 Surrender of collateral.

Check one.

[ ] None. /f “None” is checked, the rest of § 3.5 need not be completed or reproduced.

(X] The Debtor(s) elect to surrender to each creditor listed below the collateral that secures the creditor's claim. The Debtor(s)
request that upon confirmation of this plan, the stay under 11 U.S.C. § 362(a) be terminated as to the collateral only and that
the stay under § 1301 be terminated in all respects. Any allowed unsecured claim resulting from the disposition of the
collateral will be treated in Part 5 below.

Name of creditor Collateral
AEELA Dividends and deposits

Puerto Rico Local Form G (LBF-G) Chapter 13 Plan Page 2
Borinquen Title Loans 2004 Toyota Corolla
Coop A/C del Valenciano Shares and deposits
Insert additional lines as needed.

3.6 Pre-confirmation adequate protection monthly payments (“APMP”) to be paid by the trustee.
[ ] Payments pursuant to 11 USC §1326(a)(1)(C):

Name of secured creditor $ Amount of APMP Comments
Banco Popular de PR $225.00

Insert additional lines as needed.

Pre-confirmation adequate protection payments made through the plan by the trustee are subject to the corresponding statutory
fee.

3.7 Other secured claims modifications.

Check one.
[ ] None. /f “None” is checked, the rest of § 3.7 need not be completed or reproduced.

[X] Secured claims listed below shall be modified pursuant to 11 U.S.C. § 1322(b)(2) and/or § 1322(c)(2). Upon confirmation,
the trustee shall pay the allowed claim as expressly modified by this section, at the annual interest rate and monthly
payments described below. Any listed claim will be paid in full through disbursements by the trustee, with interest, if any, at
the rate stated, pro-rated unless a specific amount is provided below. Unless otherwise ordered by the court, the amounts
listed on a proof of claim filed before the filing deadline under Bankruptcy Rule 3002(c) control over any contrary amounts
listed below. In the absence of a contrary timely filed proof of claim, the amounts stated below are controlling. lf no monthly
payment amount is listed below, distribution will be prorated according to plan section 7.2

Name of Claim ID # Claim Modified Modified Modified Property Property Total Estimated
creditor amount interest term P&l taxes insurance monthly total PMTs
Banco $11,002.00 rate (Months) (Escrow) (Escrow) payment by trustee
Popular de
PR

[X] To be .

paid in full Starting on

400% Plan Month _

Insert additional lines as needed.

PART 4: Treatment of Fees and Priority Claims

4.1 General

Trustee's fees and all allowed priority claims, including domestic support obligations other than those treated in § 4.5, will be
paid in full without postpetition interest.

4.2 Trustee's fees
Trustee’s fees are governed by statute and may vary during the term of the plan, nevertheless are estimated for confirmation

purposes to be 10 % of all plan payments received by the trustee during the plan term.

4.3 Attorney's fees
Check one.

[X] Flat Fee: Attorney for Debtor(s) elect to be compensated as a flat fee for their legal services, up to the plan
confirmation, according to LBR 2016-1(f).

OR

[ ] Fee Application: The attorneys’ fees amount will be determined by the court, upon the approval of a detailed
application for fees and expenses, filed not later than 14 days from the entry of the confirmation order.

 

Attorney's fees paid pre-petition: $ 232.00
Balance of attorney's fees to be paid under this plan are estimated to be: $ 3,768.00
if this is a post-confirmation amended plan, estimated attorney ‘s fees: $ 0.00

Puerto Rico Local Form G (LBF-G) Chapter 13 Plan Page 3
4.4 Priority claims other than attorney’s fees and those treated in §§ 4.5, 4.6.

Check one.
[X] None. /f “None” is checked, the rest of § 4.4 need not be completed or reproduced.

4.5 Domestic support obligations assigned or owed to a governmental unit and paid less than full amount.

Check one.
[X] None. /f “None” is checked, the rest of § 4.5 need not be completed or reproduced.

4.6 Post confirmation property insurance coverage

Check one.
[ ] None. /f “None” is checked, the rest of § 4.6 need not be completed or reproduced.

[X] The Debtor(s) propose to provide post confirmation property insurance coverage to the secured creditors listed below:

Name of creditor insured Insurance Company Insurance Estimated Estimated
coverage insurance total payments
beginning date premiumtobe by trustee

paid

Banco Popular de Puerto Rico American Insurance Co. 45.00 0.00

 

Disbursed by:

[X] Trustee

[ ] Debtor(s)
Insert additional lines as needed.

PART 5: Treatment of Nonpriority Unsecured Claims

5.1 Nonpriority unsecured claims not separately classified.

Allowed nonpriority unsecured claims that are not separately classified will be paid pro rata. If more than one option is checked,
the option providing the largest payment will be effective.

Check all that apply.

[ ] The sum of $ i

[X] 100.00% of the total amount of these claims, an estimated payment of

[ ] The funds remaining after disbursements have been made to all other creditors provided for in this plan.

[ ] Ifthe estate of the Debtor(s) were liquidated under chapter 7, nonpriority unsecured claims would be paid approximately $

5.2 Maintenance of payments and cure of any default on nonpriority unsecured claims,

Check one.
[X] None. /f “None” is checked, the rest of § 5.2 need not be completed or reproduced.

5.3 Other separately classified nonpriority unsecured claims.

Check one.
[X] None. /f “None” is checked, the rest of § 5.3 need not be completed or reproduced.

PART 6: Executory Contracts and Unexpired Leases

6.1 The executory contracts and unexpired leases listed below are assumed and will be treated as specified. All other executory
contracts and unexpired leases are rejected.

Check one.
[X] None. /f “None” is checked, the rest of § 6.1 need not be completed or reproduced,

Puerto Rico Local Form G (LBF-G) Chapter 13 Plan Page 4
PART 7: Vesting of Property of the Estate & Plan Distribution Order

 

7.1 Property of the estate will vest in the Debtor(s) upon
Check the applicable box:
[X] Plan confirmation.

[ ] Entry of discharge.
[ ] Other:

 

7.2 Plan distribution by the trustee will be in the following order:
(The numbers below reflect the order of distribution; the same number means prorated distribution among claims with the same
number.)

. Distribution on Adequate Protection Payments (Part 3, Section 3.6)

. Distribution on Attorney's Fees (Part 4, Section 4.3)

. Distribution on Secured Claims (Part 3, Section 3.1) — Current contractual installment payments
. Distribution on Post Confirmation Property Insurance Coverage (Part 4, Section 4.6)
. Distribution on Secured Claims (Part 3, Section 3.7)

. Distribution on Secured Claims (Part 3, Section 3.1) — Arrearage payments

. Distribution on Secured Claims (Part 3, Section 3.2)

. Distribution on Secured Claims (Part 3, Section 3.3)

. Distribution on Secured Claims (Part 3, Section 3.4)

. Distribution on Unsecured Claims (Part 6, Section 6.1)

. Distribution on Priority Claims (Part 4, Section 4.4)

. Distribution on Priority Claims (Part 4, Section 4.5)

. Distribution on Unsecured Claims (Part 5, Section 5.2)

. Distribution on Unsecured Claims (Part 5, Section 5.3)

. Distribution on General Unsecured claims (Part 5, Section 5.1)

Snnmnbwowwwh hha a a

Trustee's fees are disbursed before each of the distributions above described pursuant to 28 U.S.C. § 586(e)(2).

PART 8: Nonstandard Plan Provisions

8.1 Check “None” or list the nonstandard plan provisions
[X] None. /f “None” is checked, the rest of Part 8 need not be completed or reproduced.

Under Bankruptey Rule 3015(c), nonstandard provisions must be set forth below. A nonstandard provision is a provision not otherwise
included in the Official Form or deviating from it. Nonstandard provisions set out elsewhere in this plan are ineffective.

Each paragraph below must be numbered and labeled in boldface type, and with a heading stating the general subject
matter of the paragraph.

The following plan provisions will be effective only if there is a check in the box “Included” in § 1.3.

8.2 This Section modifies LBF-G, Part 3: Retention of Lien:
The lien holder of any allowed secured claim, provided for by the Plan in its Part 3, will retain its lien according to the terms and

conditions required by 11 USC 1325(a)(5)(B)(i)(1) & (II).
8.3 This section modifies LBF-G, Part 2, Section 2.3: Income Tax Refunds to be used to fund the plan:
Tax refunds will be devoted each year, as periodic payments, to fund the plan until the plan's completion. The tender of such

payments shall deem the plan modified by such amount, increasing the base without the need of further Notice, Hearing or Court
Order, If the Debtor(s) need(s) to use all or portion of such “Tax Refunds’, Debtor(s) shall seek Court's authorization prior to any use

of funds.

Insert additional lines as needed.

PART 9: Signature(s)

Puerto Rico Local Form G (LBF-G) Chapter 13 Plan Page 5
Date September 19, 2019

/s/Roberto Figueroa Carrasquillo

Signature of attorney of Debtor(s)

RFIGUEROA CARRASQUILLO LAW OFFICE PSC

 

Date September 19, 2019

 

SHARON ORTIZ ALAMO

Date

 

Signature(s) of Debtor(s) (required if not represented by an attorney; otherwise
optional)

By filing this document, the attorney for Debtor(s) or Debtor(s) themselves, if not represented by an attorney, also
certify(ies) that the wording and order of the provisions in this chapter 13 plan are identical to those contained in Local
Form G (LBF-G), other than any nonstandard provisions included in Part 8.

Puerto Rico Local Form G (LBF-G) Chapter 13 Plan Page 6
